     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 1 of 38




               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON


WILLIAM G.H. STEPHENS V, an                   3:20-cv-00673-BR
individual,
                                              OPINION AND ORDER
          Plaintiff,

v.

D.B. ROBERTS, INC., a
Delaware corporation,

          Defendant.


JOSE A. KLEIN
RUSSELL GEORGE GOMM
Klein Munsinger LLC
1215 S.E. Eighth Avenue
Suite F
Portland, OR 97214
(503) 568-1078

          Attorneys for Plaintiff

LAURA E. ROSENBAUM
RYAN KUNKEL
Stoel Rives LLP
760 S.W. Ninth Ave.
Suite 3000
Portland, OR 97205
(503) 294-9642

          Attorneys for Defendant

1 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 2 of 38



BROWN, Senior Judge.

     This matter comes before the Court on Plaintiff’s Motion

(#35) for Partial Summary Judgment and Defendant’s Cross-Motion

(#39) for Summary Judgment.     The Court concludes the record is

sufficiently developed, and, therefore, oral argument would not

be helpful to resolve this Motion.

     For the reasons that follow the Court GRANTS Defendant’s

Motion, DENIES Plaintiff’s Motion, and DISMISSES this matter with

prejudice.



                               BACKGROUND

     The following facts are taken from Plaintiff’s Complaint and

the parties’ materials related to the parties’ Cross-Motions for

Summary Judgment:

     Defendant D.B. Roberts, Incorporated, “is a supplier of

specialty hardware, such as fasteners, drawer pulls,

rivets, and bolts.   D.B. Roberts is not a manufacturer; [its]

core business is the sale and distribution of these products.”

Decl. of Sandra Solis at ¶ 2.

     In July 2005 Defendant hired Plaintiff William G.H. Stephens

V as the sole outside (or field) sales representative to operate

out of Defendant’s four-person Beaverton, Oregon, Office.              Joint

Statement of Agreed Facts (JSAF) at ¶ 1-2.         Plaintiff’s sales

territory was Oregon, southern Washington, and western Idaho.

2 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49    Filed 07/27/21   Page 3 of 38



Decl. of Russell Gomm, Ex. A at 5.

     Defendant’s “sales teams” are

             built out of one or more outside sales people,
             supported by an inside sales team. The outside
             sales person drives the client relationships, both
             with new business and maintaining [the] customer
             base. [The outside sales process] starts by
             meeting with potential customers, including by
             knocking on doors to introduce [Defendant] and
             selling them on our products. . . . Outside
             salespeople maintain and strengthen those
             relationships with regular in-person visits.

Solis Decl. at ¶ 3.    “In contrast, the inside sales team . . .

support[s] outside sales and do[es] all of the day-to-day

transactions for customers.     They respond to customer requests

for quotes, address quality issues, answer customer phone calls,

and reply to customer email. . . .         [The] primary role [of inside

salespersons] is not to grow [the] customer base or generate new

business opportunities” for Defendant.         Id. at ¶ 4.

     As the sole field sales representative in Defendant’s

Beaverton office Plaintiff would “go[] out and meet[] with

customers in person every day” for “40 plus” hours per week.

Gomm Decl., Ex. A at 4.      Plaintiff often met with “20 to 30”

customers per week and had telephone conversations with other

customers.     Id.

     “Throughout his employment, Plaintiff had a chronic medical

condition called pancreatitis that required him to take leaves of

absence for periods of days or weeks at a time.              Prior to 2019,

Defendant accommodated his leaves.”        JSAF at ¶ 4.       In December

3 - OPINION AND ORDER
           Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 4 of 38



2018 “Plaintiff began undergoing an approximately year-long

series of medical procedures related to his pancreatitis.”                       JSAF

at ¶ 6.

       Plaintiff was absent from work on April 15, 2019.                 On

April 16, 2019, he informed Jennifer Davies,1 his manager, that

“he anticipated returning to work on April 17, 2019.”                   JSAF at

¶ 9.

       Plaintiff did not return to work on April 17, 2019.                  On

April 18, 2019, Plaintiff called Davies to discuss his absence.

Plaintiff described his conversation with Davies as follows:

               Q.    And then do you remember not coming in to
                     work on [April 17, 2019] . . . ?

               A.    I think that’s the day that I called Jennifer
                     [Davies].

               Q.    Okay.   Why did you call Jennifer?

               A.    I -- I was -- because of all the procedures
                     and . . . just not feeling well, and not
                     being able to perform my – not feeling like I
                     was a part of the team and holding down my
                     end of the fort, I just -- I needed to spend
                     time to fix myself.

                     And . . . my wife and I talked about it. She
                     has been there every step of the way. And
                     . . . this was an opportunity to fix myself,
                     at least for the long -- short run.

                     And so I called Jennifer [Davies] and said
                     . . . I’m not pulling my weight, and it’s not
                     fair to her and the rest of the teammates,
                     and that I needed to take my time, and told


       1
       At all relevant times Davies worked out of Defendant’s
office in Bothell, Washington.

4 - OPINION AND ORDER
     Case 3:20-cv-00673-BR    Document 49    Filed 07/27/21   Page 5 of 38



               her that I was putting in my . . .
               notification.

          Q.   What do you mean by that, putting in your
               notification?

          A.   That I was . . . quitting.

          Q.   You told her you wanted to quit?

          A.   Yeah.

          Q.   And what did she say?

          A.   She said no, . . . you can’t quit. I can’t
               have you leave, you’re too important. You
               know, you need to – we – she said I’ll have a
               conversation with HR and put you on – we’ll
               put you on short-term. I didn’t –

                                     * * *

          A.   I just didn’t . . . realize that . . . was an
               option.

          Q.   So she didn’t want you to quit?

          A.   No. She . . . told me that she would not
               accept my resignation.

Decl. of Ryan Kunkel, Ex. 1 at 3.

     “Shortly after the April 18, 2019 telephone conversation

with . . . Davies, Defendant provided Plaintiff with forms

related to his leave.”       JSAF at ¶ 11.     At some point “[d]uring

the week following the April 18, 2019 telephone conversation

. . . Defendant also provided Plaintiff with forms from Reliance

Standard Life Insurance Company to initiate a short-term

disability claim.   The forms indicated that Plaintiff was to

return the forms no later than April 30, 2019.”               JSAF at ¶ 12.


5 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21    Page 6 of 38



     On April 24, 2019, Donna Hilenski, Defendant’s Human

Resources Manager, received an email from the email address of

Plaintiff’s wife, Nikki Stephens, regarding Plaintiff’s leave of

absence.   After Hilenski received the email, Plaintiff, Nikki

Stephens, and Hilenski spoke on the telephone.              Plaintiff

testified at deposition:

           Q.   Okay. So here’s another document. Is this
                an email from Nikki [Stephens] to Donna
                [Hilenski], dated April 24, 2019?

           A.   No, that . . . came from me from Nikki
                [Stephens’s] email.

                                    * * *

           Q.   So sometimes you’d use Nikki [Stephens’s]
                email?

           A.   [I]n our first conversation with Donna
                [Hilenski] . . . I had asked her if we could
                use Nikki [Stephens’s] email address. And so
                that’s why it came from Nikki’s email.

           Q.   So did you . . . tell Donna [Hilenski] then
                that sometimes . . . Nikki [Stephens] would
                coordinate with Donna [Hilenski] on your
                behalf?

           A.   She . . . had asked me if it was okay for her
                to talk to Nikki [Stephens] from time to
                time, on occasion, whenever they needed to.
                And I . . . gave Donna [Hilenski] permission
                to . . . talk to Nikki [Stephens] about
                anything that they needed to talk about.

           Q.   Okay. So she effectively, you know, had
                authority to act on your behalf?

           A.   Yes.

           Q.   And did you understand that Donna [Hilenski]
                understood that as well?

6 - OPINION AND ORDER
        Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 7 of 38



             A.   I -- she agreed. And she was the one that
                  asked the permission from me to have those
                  kinds of conversations with Nikki [Stephens],
                  which I . . . agreed to.

Kunkel Decl., Ex. 1 at 4.

        On June 3, 2019, Defendant emailed Nikki Stephens and

advised her that Defendant had not received any medical

certification for Plaintiff’s leave of absence.                JSAF at ¶ 15.

        On June 6, 2019, Hilenski spoke with Nikki Stephens “to

discuss needed paperwork for Plaintiff’s leave.”               JSAF at ¶ 17.

        On June 18, 2019, “Defendant received a form entitled

‘Certification of Health Care Provider for Employee’s Serious

Health Condition,’ . . . dated April 25, 2019 by Plaintiff’s

doctor, [Todd] Gillingham[, M.D.].”           JSAF at ¶ 18.      Dr. Gillian

stated in his April 25, 2019, certification that “[d]ue to

arising pancreatic issue [sic] [Plaintiff] has experienced an

increase in anxiety” and that Plaintiff “was unable to work from

April 22, 2019, to ‘TBD.’”        JSAF at ¶ 19.      Dr. Gillingham

estimated Plaintiff’s return-to-work date as ‘TBD.’”                JSAF at

¶ 19.

        On June 18, 2019, Hilenski sent a “new certification form

for Plaintiff’s medical provider” to Nikki Stephens.                Defendant

requested Plaintiff’s medical provider to complete the form,

including an “updated return to work date,” and to return the

form by July 2, 2019.       JSAF at ¶ 20.

        On July 8, 2019, Hilenski sent an email to Nikki Stephens

7 - OPINION AND ORDER
         Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 8 of 38



and noted Defendant had not yet received an updated medical

certification.

     On July 9, 2019, “Defendant received an updated

certification form from . . . Dr. Gillingham, dated July 8,

2019.”     JSAF at ¶ 23.     Dr. Gillingham stated:        “Due to pancreatic

issues, [Plaintiff] is experiencing increased anxiety and was

unable to perform customer service and activities of daily living

from April 22, 2019 through September 2, 2019.”                 JSAF at ¶ 24.

     On July 12, 2019, Nikki Stephens called Hilenski and they

discussed Plaintiff’s leave of absence.            The parties dispute the

specific content and details of the telephone conversation.

     On July 23, 2019, Hilenski sent Plaintiff a letter in which

she notified him:

             Based on the need for extended time off coupled
             with the fact that you have reached the twelve
             week FMLA limit, we will not be extending your
             Leave of Absence. Therefore, your employment with
             D.B. Roberts will end effective August 2, 2019.

             Your end of employment will not affect your Short
             Term Disability through Reliance Standard. This
             can continue as long as your doctor provides
             Reliance with the medical documentation they
             request to show you are continuously disabled and
             unable to work.

Gomm Decl., Ex. 1 at 55 (emphasis in original).

     After Defendant terminated Plaintiff’s employment it filled

Plaintiff’s position with Justin Stephens,2 another employee in



     2
         Justin Stephens is Plaintiff’s brother.

8 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 9 of 38



the Beaverton office, who had been an inside salesperson.

JSAF at ¶ 32.   Justin Stephens’s “official start date as a field

sales representative was September 1, 2019.”          JSAF at ¶ 34.

Defendant also promoted “its customer service employee to the

now-open inside sales role and posted a position to hire a new

employee to backfill the customer service position in the Oregon

office.”   JSAF at ¶ 33.

     On March 11, 2020, Plaintiff filed an action against

Defendant in Multnomah County Circuit Court in which he brings

claims for failure to provide reasonable accommodation in

violation of Oregon Revised Statutes § 659A.118, failure to

engage in the interactive process in violation of Oregon Revised

Statutes § 659A.112 and Oregon Administrative Rule § 839-006-

0206(6), and disability discrimination in violation of Oregon

Revised Statutes § 659A.112.

     On April 23, 2020, Defendant timely removed the matter to

this Court on the basis of diversity jurisdiction.

     On April 9, 2021, Plaintiff filed a Motion for Partial

Summary Judgment.   On May 7, 2021, Defendant filed a Cross-Motion

for Summary Judgment.    The Court took the Motions under

advisement on June 18, 2021.



                               STANDARDS

     Summary judgment is appropriate when “there is no genuine


9 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 10 of 38



dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”      Washington Mut. Ins. v. United

States, 636 F.3d 1207, 1216 (9th Cir. 2011).          See also Fed. R.

Civ. P. 56(a).   The moving party must show the absence of a

dispute as to a material fact.        Rivera v. Philip Morris, Inc.,

395 F.3d 1142, 1146 (9th Cir. 2005).       In response to a properly

supported motion for summary judgment, the nonmoving party must

go beyond the pleadings and show there is a genuine dispute as to

a material fact for trial.      Id.   "This burden is not a light one

. . . .   The non-moving party must do more than show there is

some 'metaphysical doubt' as to the material facts at issue."                 In

re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010)

(citation omitted).

     A dispute as to a material fact is genuine "if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party."     Villiarimo v. Aloha Island Air, Inc., 281 F.3d

1054, 1061 (9th Cir. 2002)(quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)).       The court must draw all

reasonable inferences in favor of the nonmoving party.              Sluimer

v. Verity, Inc., 606 F.3d 584, 587 (9th Cir. 2010).            "Summary

judgment cannot be granted where contrary inferences may be drawn

from the evidence as to material issues."          Easter v. Am. W. Fin.,

381 F.3d 948, 957 (9th Cir. 2004)(citation omitted).            A “mere

disagreement or bald assertion” that a genuine dispute as to a


10 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21    Page 11 of 38



material fact exists “will not preclude the grant of summary

judgment.”    Deering v. Lassen Cmty. Coll. Dist., No. 2:07-CV-

1521-JAM-DAD, 2011 WL 202797, at *2 (E.D. Cal., Jan. 20, 2011)

(citing Harper v. Wallingford, 877 F.2d 728, 731 (9th Cir.

1989)).   When the nonmoving party's claims are factually

implausible, that party must "come forward with more persuasive

evidence than otherwise would be necessary."           LVRC Holdings LLC

v. Brekka, 581 F.3d 1127, 1137 (9th Cir. 2009)(citation omitted).

     The substantive law governing a claim or a defense

determines whether a fact is material.         Miller v. Glenn Miller

Prod., Inc., 454 F.3d 975, 987 (9th Cir. 2006).             If the

resolution of a factual dispute would not affect the outcome of

the claim, the court may grant summary judgment.             Id.



                               DISCUSSION

     As noted, Plaintiff brings claims for failure to provide

reasonable accommodation in violation of Oregon Revised Statutes

§ 659A.118, failure to engage in the interactive process in

violation of Oregon Revised Statutes § 659A.112 and Oregon

Administrative Rule 839-006-0206(6), and disability

discrimination in violation of Oregon Revised Statutes

§ 659A.112.

     In his Motion for Partial Summary Judgment Plaintiff seeks

“an order from the Court finding in his favor on all but the

11 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 12 of 38



damages elements of all of the three claims in his Complaint.”

Defendants seek summary judgment on all of Plaintiff’s claims in

their Cross-Motion for Summary Judgment.

I.   Plaintiff’s Claim for Failure to Provide a Reasonable
     Accommodation in Violation of Oregon Revised Statutes
     § 659A.118.

     As noted, both parties seek summary judgment in their favor

on Plaintiff’s claim for failure to provide a reasonable

accommodation in violation of Oregon Revised Statutes § 659A.118.

Specifically, Plaintiff asserts Defendant failed to engage in the

interactive process and to provide a reasonable accommodation.

Defendant, in turn, contends it engaged in the interactive

process.   In the alternative, Defendant asserts Plaintiff has not

established any reasonable accommodation existed, and, therefore,

Defendant cannot be liable for any failure to engage in the

process.

     A.    The Law

           Oregon Revised Statutes § 659A.118 “is construed

consistently with similar provisions of the federal Americans

with Disabilities Act of 1990 (ADA).        Therefore, the standard for

establishing a prima facie case of [failure to accommodate] under

Oregon law is identical to that used in cases arising under the

federal statute.”    Wilson v. Providence Health & Servs. - Or.,

No. 3:14-CV-01091-JE, 2015 WL 4366218, at *10 (D. Or. July 14,

2015)(citing Snead v. Metropolitan Prop. & Cas. Ins. Co., 237


12 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 13 of 38



F.3d 1080, 1092 (9th Cir. 2001)).      See also Barrier v. City of

the Dalles, No. 3:18-CV-1084-AC, 2020 WL 9549996, at *13 (D. Or.

Dec. 21, 2020), report and recommendation adopted, No. 3:18-

CV-1084-AC, 2021 WL 1265203 (D. Or. Apr. 6, 2021)(“Disability

claims brought under Or. Rev. Stat. §§ 659A.103-659A.144 should

‘be construed to the extent possible in a manner that is

consistent with any similar provisions of the ADA.’”)(quoting Or.

Rev. Stat. § 659A.139(1)).

     “The ADA's definition of discrimination includes ‘not making

reasonable accommodations to the known physical or mental

limitations of an otherwise qualified individual with a

disability . . . unless [the] . . . entity can demonstrate that

the accommodation would impose an undue hardship on the operation

of the business.’”    Copenhaver v. Baxter Int'l, Inc., No. 1:19-

CV-00079-CWD, 2021 WL 40254, at *4 (D. Idaho Jan. 5, 2021)

(quoting 42 U.S.C. § 12112(b)(5)(A); Dark v. Curry Cty., 451 F.3d

1078, 1088 (9th Cir. 2006)).     A plaintiff must show “an

accommodation seems reasonable on its face, i.e., ordinarily or

in the run of cases.”     U.S. Airways, Inc. v. Barnett, 535 U.S.

391, 401–02 (2002).     See also LeBarron v. Interstate Group, LLC,

No. 2:19-CV-1739 JCM (DJA), 2021 WL 1177792, at *4 (D. Nev.

Mar. 26, 2021)(“To survive summary judgment, the employee must

identify a facially reasonable accommodation.”)(citing Dark v.

Curry Cnty., 451 F.3d 1078, 1088 (9th Cir. 2006)).            “Reasonable


13 - OPINION AND ORDER
        Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 14 of 38



accommodations [can] include job restructuring, part-time or

modified work schedules, [or] reassignment to a vacant position.”

42 U.S.C. § 12111(9)(B).        When an “employee has made a showing of

an accommodation that appears reasonable on its face, the

employer must show . . . ‘case-specific circumstances that

demonstrate undue hardship in the particular circumstances.’”

Copenhaver, 2021 WL 40254, at *6 (quoting Barnett, 535 U.S. at

402).    “Undue hardship [requires] . . . a detailed showing that

the proposed accommodation would ‘requir[e] significant

difficulty or expense.’”         Copenhaver, 2021 WL 40254, at *6

(quoting Lovejoy-Wilson v. NOCO Motor Fuel, Inc., 263 F.3d 208,

221 (2d Cir. 2001)).       The ADA sets out the following factors the

Court may consider when determining whether an accommodation

would impose an undue hardship:

                   (i)   the nature and cost of the accommodation
                         . . .;

                   (ii) the overall financial resources of the
                        facility . . . involved in the provision of
                        the reasonable accommodation; the number of
                        persons employed at such facility; the effect
                        on expenses and resources, or the impact
                        otherwise of such accommodation upon the
                        operation of the facility;

                   (iii)the overall financial resources of the
                        covered entity; the overall size of the
                        business of a covered entity with respect to
                        the number of its employees; the number,
                        type, and location of its facilities; and

                   (iv) the type of operation or operations of the
                        covered entity, including the composition,
                        structure, and functions of the workforce of

14 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 15 of 38



                      such entity; the geographic separateness,
                      administrative, or fiscal relationship of the
                      facility or facilities in question to the
                      covered entity.

42 U.S.C. § 12111(10)(B).      The court “should weigh the risks and

alternatives, including possible hardships on the employer, to

determine whether a genuine issue of material fact exists as to

the reasonableness of the accommodation.”          Nunes v. Wal-Mart

Stores, Inc., 164 F.3d 1243, 1247 (9th Cir. 1999).

     B.   Reasonable Accommodation

          Plaintiff alleges Defendant failed to provide a

reasonable accommodation for Plaintiff’s disability when it

refused to grant Plaintiff’s July 12, 2019, request for a leave

of absence up to and including September 2, 2019.3            Defendant, on

the other hand, asserts the accommodation Plaintiff requested (a

leave of absence up to and including September 2, 2019) would

have been an undue hardship on Defendant and, therefore,

Plaintiff has not identified a reasonable accommodation.

          To the extent that Defendant contends Plaintiff was not

qualified to perform the essential functions of his job while he

was on leave and, therefore, was not a “qualified individual” as

a matter of law, the Ninth Circuit foreclosed that argument in



     3
       It is undisputed that Plaintiff never requested any
accommodation other than leaves of absence from April 2019 until
he was terminated on July 23, 2019. Plaintiff also does not
identify in his Motion any other accommodation that would have
enabled him to do his job.

15 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 16 of 38



Nunes.   The Ninth Circuit held when an employee’s “medical leave

[is] a reasonable accommodation, then [his] inability to work

during the leave period would not automatically render [him]

unqualified.”     Nunes, 164 F.3d at 1247.      See also Humphrey v.

Mem'l Hosp. Ass'n, 239 F.3d 1128, 1135-36 (9th Cir. 2001)(When “a

leave of absence would reasonably accommodate an employee's

disability and permit him, upon his return, to perform the

essential functions of the job, that employee is otherwise

qualified under the ADA.”).      Whether Plaintiff was qualified,

therefore, turns on whether his requested continued medical leave

until September 2, 2019, was a reasonable accommodation.              See

Casteel v. Charter Commc'ns Inc., No. C13-5520 RJB, 2014 WL

5421258, at *4 (W.D. Wash. Oct. 23, 2014)(“The focus is not on

whether the employee is disabled and unable to work during the

period of medical leave or on the date of termination.              The focus

is whether a leave of absence (here an extension of an existing

leave period) would render the employee able to perform the

functions of the employment position without imposing undue

hardship on the employer.”)(citing Nunes, 164 F.3d at 1247)).

           “[M]edical leave may be a reasonable accommodation

under the ADA.”     Nunes, 164 F.3d at 1247 (citing 29 C.F.R. Part

1630, Appendix).    “Even an extended medical leave, or an

extension of an existing leave period, may be a reasonable

accommodation if it does not pose an undue hardship on the


16 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 17 of 38



employer.”     Nunes, 164 F.3d at 1247 (citing 42 U.S.C. § 12111(9),

(10); Norris v. Allied–Sysco Food Servs., Inc., 948 F. Supp.

1418, 1438 (N.D. Cal. 1996)).      “Determining whether a proposed

accommodation (medical leave in this case) is reasonable,

including whether it imposes an undue hardship on the employer,

requires a fact-specific, individualized inquiry.”             Nunes, 164

F.3d at 1247 (citation omitted).      “An accommodation may result in

undue hardship when there is ‘more than a de minimis cost to the

employer,’ including but not limited to additional costs from

lost efficiency or higher wages.”      Roness v. T-Mobile USA, Inc.,

No. C18-1030-RSM, 2019 WL 2918234, at *5 (W.D. Wash. July 8,

2019)(quoting Balint v. Carson City, Nev., 180 F.3d 1047, 1054

(9th Cir. 1999)).    “Undue hardship may also be present when an

accommodation would cause more than a de minimis impact on

coworkers, such as depriving [them] of seniority rights or

causing [them] to shoulder the plaintiff’s share of potentially

hazardous work” or the “most difficult work shifts.”             Balint, 180

F.3d at 1054.     See also Roness, 2019 WL 2918234, at *5.           “[T]he

ADA places the burden on the defendant to show that an

accommodation would be an undue hardship.”          Casteel, 2014 WL

5421258, at *6 (citing 42 U.S.C. § 12112(b)(5)(A); Nunes, 164

F.3d at 1247).

             Defendant asserts Plaintiff has not shown the

accommodation he sought was reasonable in light of the fact that


17 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 18 of 38



Defendant established it would suffer undue hardship if it

continued Plaintiff’s leave until September 2, 2019, because

Plaintiff was the only outside salesperson in Defendant’s four-

person Beaverton office.     It is undisputed that during

Plaintiff’s absence from April 15, 2019, through the date of his

termination on July 23, 2019, Plaintiff’s

                 three coworkers and Ms. Davies tried to cover
                 Plaintiff’s job duties while also performing their
                 own job duties, which involved office work rather
                 than field work. They found, however, that they
                 could not come close to maintaining the schedule
                 of in-person customers visits and regular phone
                 and email contact with customers that was expected
                 of outside sales representatives.

JSAF at ¶ 14.   Davies testified at deposition that she did not

believe in July 2019 that it was “sustainable for my team to

continue to limp along and try to cover for [Plaintiff], because

it was so challenging on my team to be down 25 percent of our

work force.”    Kunkel Decl., Ex. 4 at 4.       Davies summarized the

challenges Defendant faced while Plaintiff was on leave from

April 2019 through July 2019, which would have been very

difficult to overcome if Plaintiff took additional leave until

September 2, 2019:

                 [Plaintiff] was responsible for face-to-face
                 meetings with customers, generating business out
                 in the field, driving around, getting -- making
                 calls, delivering samples. Full time out in front
                 of customers, that's his job description. And
                 . . . there was only one person to cover that
                 whole area. So to have that missing from our
                 territory will eventually be detrimental to sales,
                 because we don't have anybody that can just step

18 - OPINION AND ORDER
     Case 3:20-cv-00673-BR    Document 49   Filed 07/27/21   Page 19 of 38



                in to that role on an interim basis. In order to
                put someone into [Plaintiff’s] role, that would
                mean I would have to take one of the three
                remaining people in the office, . . . [none] of
                which don't have the skill set. . . . So I'm left
                with Larry and Justin having to [do] inside sales
                and field sales at the same time. And if you take
                someone off of their desk that enters the orders
                and answers the phone and put them out in the
                field, then there's no one sitting at that desk to
                answer the phone and enter the orders when someone
                calls. And it was starting to really take a toll
                in morale and in stress and jobs to be done. It
                just was very challenging.

Kunkel Decl., Ex. 4 at 4.       Davies explained she and her manager,

Sandra Solis, who was in Defendant’s office in Camarillo,

California, “explored options of having inside reps make some

outside sales visits.”       Kunkel Decl., Ex. 4 at 4.         Davies

summarized the results of Defendant’s attempts to have inside

sales persons do some of the field-sales tasks that Plaintiff

performed:

                There were attempts. There were sales calls that
                were made. There were, I believe, samples that
                were delivered. . . . [T]here’s an equity problem
                in asking them to do that. And the problem is
                inside sales in this company does not make the
                same amount of money as field sales, and there's
                really not an easy way to flip that switch. You
                can't be half inside, half outside, and your
                commission structure change. And it is -- on the
                exact same sale, field sales makes over 50 percent
                more in commission than an inside salesperson
                does. So to ask an inside salesperson to leave
                their desk and go out and do a field sales
                person's job and not have a way to fairly
                compensate them for . . . that . . . not only
                . . . puts me in jeopardy of . . . having
                [Plaintiff] out on leave, [and] having an inside
                salesperson quit on me because they're frustrated
                that . . . they are being unfairly compensated.

19 - OPINION AND ORDER
      Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 20 of 38



Id.   In addition,

                 [e]very minute [the inside sales representatives]
                 spent doing outside sales tasks was a minute they
                 could not respond to customers' phone calls or
                 emails, process a customer's order, or do their
                 other inside sales or customer service work. The
                 inside sales team is extraordinarily busy even
                 with someone in field sales. Trying to perform
                 both jobs at the same time was too much and things
                 were left undone or done late.

Decl. of Jennifer Davies at ¶ 6.       In fact, Plaintiff testified at

deposition that inside sales representatives “wouldn't be able to

go out and spend . . . 40 hours a week on the road meeting with

[Defendant’s] customers while still doing . . . their job.”

Kunkel Decl., Ex. 1 at 4.

           Davies also explained it was not feasible to have one

of the inside sales representatives fill Plaintiff’s position and

to hire a temporary employee to fill the inside sales

representative job:

                 Q.    And I know you described before that it's
                       difficult . . . to have someone move between
                       the inside and the outside positions. . . .
                       Would you say that's the main reason why it
                       wouldn't work to have Justin only temporarily
                       as the outside rep?

                 A.    Well, . . . yes. And for everybody in the
                       chain, right? So you move Jenny into inside
                       salespeople and then you put her back into
                       customer service and she loses a significant
                       amount of money. And Justin's no longer
                       happy being in his position because he now
                       sees exactly how much money [Plaintiff] makes
                       and he's feeling disgruntled. It's just --
                       it would have decimated that branch and I
                       don't think I would have had a single
                       employee left.

20 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 21 of 38



Kunkel Decl., Ex. 4 at 5.      Davies also testified she “looked at

the sales and the bookings” during the time Plaintiff was on

leave and she saw “a dip in the . . . bookings[, which] . . .

reflect the day-to-day sales that come into” the office.              Kunkel

Decl., Ex. 4 at 4.    In addition, during Plaintiff’s absence a

vendor wanted a field sales representative to join “the vendor on

a three-day joint sales trip in Boise, Idaho”; however, “nobody

could take three days away from their own jobs to go on the trip.

As a result, [Defendant] lost out on the opportunity to meet with

numerous customers, deepen those customer and vendor

relationships, and potentially make new sales and expand our

business.”    Davies Decl. at ¶ 8.

             Finally, Davies’s

                  personal stress level increased significantly
                  during [Plaintiff’s] absence. I was trying to
                  juggle my own job and help support the inside
                  sales team's efforts to cover field sales, and it
                  was overwhelming. I had already been experiencing
                  health problems, including heart palpitations, and
                  taking medication, but the stress I felt due to
                  [Plaintiff’s] absence exacerbated my condition,
                  and I had to increase my medication to help manage
                  my health. The stress and additional burden of
                  having 25% of my team out of the office -
                  especially the 25% that represented the most
                  critical part of the team for generating business
                  - was not sustainable for me.

Davies Decl. at ¶ 8.

             Plaintiff does not dispute his absence caused

difficulty for his coworkers and manager.          In fact, Plaintiff

testified at deposition that his coworkers would not be able to

21 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 22 of 38



do his job in addition to their own jobs.          Plaintiff, however,

asserts Defendant has not established it would suffer “any

hardship from granting Plaintiff’s requested accommodation.”

Pl.’s Reply in Support of Mot. for Partial Summary Judgment at 2

(emphasis in original).      Specifically, Plaintiff contends

“whatever hardship Defendant would have suffered if it granted

Plaintiff’s requested accommodation” of additional leave to

September 2, 2019, “was identical to the hardship it actually did

suffer even though it denied his accommodation” because Justin

Stephens’s “official start date as a field sales representative

was September 1, 2019,” which is only one day before the date on

which Plaintiff’s requested additional leave would have ended.

Pl.’s Reply in Support of Mot. for Partial Summary Judgment

at 2-3 (emphasis in original).      According to Plaintiff,

therefore, Defendant cannot establish it would have suffered

undue hardship if it had granted Plaintiff’s requested

accommodation.

            Defendant, however, points out that on July 23, 2019,

which is the same day that Defendant laid off Plaintiff, Davies

and Solis

                 met with Justin Stephens to talk to him about
                 moving from inside sales to outside sales. He
                 agreed to do so, and we immediately began to plan
                 to transition Justin Stephens out of his old role
                 and into his new role. That involved Justin
                 Stephens training his replacement, a current
                 employee who had been working in customer
                 relations[,] and hiring a fourth employee for the

22 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 23 of 38



                [Beaverton] office. . . . [The] transition
                process, along with negotiating the terms and
                conditions of [Justin Stephens’s] new role, took
                several weeks. We made him an official "offer" to
                become the outside salesperson on August 21, 2019,
                and his official start date was September 1, 2019,
                even though we had been transitioning him into
                that role since July.

Davies Decl. at ¶ 14.    Solis explains in her Declaration:

                Justin Stephens was the best person for the [field
                sales] job. [Defendant] needed someone in outside
                sales right away, and hiring someone from outside
                the Company would have taken too long, not to
                mention the amount of time it would have taken to
                train the person. [Justin Stephens] already had a
                working knowledge of the Company’s practices and
                we felt that his skill set was well-suited to
                outside sales. Though we wanted Justin Stephens
                to officially start in outside sales immediately
                . . . [w]e had to get formal approval from upper
                management to hire Justin Stephens, his internal
                replacement, and a new employee, all of which took
                time. . . . It took several weeks before the
                Company was in a place to formally offer Justin
                Stephens the job – which we did on August 21 – but
                the Company started preparing for Justin Stephens
                to take that role immediately after letting
                Plaintiff go.

Solis Decl. at ¶ 12.

          Plaintiff does not offer or point to any evidence in

the record that contradicts the testimony of Davies and Solis.

The record reflects even though Justin Stephens did not

officially start as an outside salesperson until September 1,

2019, he had undergone training and began to perform field sales

duties before September 1, 2019.      In addition, Plaintiff does not

point to any evidence that Defendant knew when it denied

Plaintiff’s July 2019 request for additional leave that it would

23 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 24 of 38



take until September 1, 2019, for Justin Stephens officially to

become the field sales representative.         In fact, the record

reflects in July 2019 Davies and Solis “needed someone in outside

sales right away,” and Solis was aware that “hiring someone from

outside . . . would have taken too long.”          Moreover, the Ninth

Circuit has made clear the fact that Defendant granted

Plaintiff’s April 2019 request for leave does not render

Plaintiff’s July 2019 request for additional leave reasonable.

See Leighton v. Three Rivers Sch. Dist., 693 F. App'x 662, 663

(9th Cir. 2017)(“‘An institution’s past decision to make a

concession to a disabled individual does not obligate it to

continue to grant that accommodation in the future, nor does it

render the accommodation reasonable as a matter of law.’”)

(quoting Wong v. Regents of Univ. of Cal., 192 F.3d 807, 820 (9th

Cir. 1999)).

          As noted, courts have held “[a]n accommodation may

result in undue hardship when there is ‘more than a de minimis

cost to the employer,’ including but not limited to additional

costs from lost efficiency or higher wages.”           Roness, 2019 WL

2918234, at *5 (quoting Balint, 180 F.3d at 1054).             “Undue

hardship may also be present when an accommodation would cause

more than a de minimis impact on coworkers, such as depriving

[them] of seniority rights or causing [them] to shoulder the

plaintiff’s share of potentially hazardous work” or the “most


24 - OPINION AND ORDER
      Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 25 of 38



difficult work shifts.”       Balint, 180 F.3d at 1054; Roness, 2019

WL 2918234, at *5.     The Court finds Defendant has established it

would have suffered undue hardship in the form of lost business,

a greater than de minimus impact on Plaintiff’s coworkers, and

increased health problems for Plaintiff’s manager if it had

granted Plaintiff’s July 2019 request for an additional leave of

absence until September 2, 2019.       The Court, therefore, also

concludes Plaintiff has not established his request for an

additional leave of absence was a reasonable accommodation.

           Accordingly, the Court denies Plaintiff’s Motion for

Partial Summary Judgment as to his claim for failure to provide

reasonable accommodation in violation of Oregon Revised Statutes

§ 659A.118 and grants Defendant’s Cross-Motion for Summary

Judgment on that claim.

II.   Plaintiff’s Claim for Failure to Engage in the Interactive
      Process in Violation of Oregon Revised Statutes § 659A.112
      and Oregon Administrative Rule 839-006-0206(6).

      Plaintiff asserts Defendant failed to engage in the

interactive process in violation of Oregon Revised Statutes

§ 659A.112 and Oregon Administrative Rule 839-006-0206(6).

Specifically, Plaintiff alleges he “had a disability that was

known to Defendant[,] . . . Plaintiff requested reasonable

accommodation for his condition[, and] . . . Plaintiff was

willing to participate in an interactive process to determine

whether reasonable accommodation could be made so that he would


25 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 26 of 38



be able to perform the essential requirements of his job.”

Compl. at ¶¶ 28-29.    In its Cross-Motion Defendant asserts it

engaged sufficiently in the interactive process, and, in any

event, it is not liable even if it failed to do so because there

was not any possible reasonable accommodation.

     A.   The Law

          As with Oregon Revised Statutes § 659A.118, Oregon

Revised Statutes § 659A.112 “is construed consistently with

similar provisions of the federal Americans with Disabilities Act

of 1990 (ADA).”     See Barrier, 2020 WL 9549996, at *13

(“Disability claims brought under Or. Rev. Stat. §§ 659A.103-

659A.144 should ‘be construed to the extent possible in a manner

that is consistent with any similar provisions of the

ADA.’”)(quoting Or. Rev. Stat. § 659A.139(1)).

          “‘[R]easonable accommodation’ requires an employer ‘to

initiate an informal, interactive process with the individual

with a disability in need of the accommodation’ to ‘identify the

precise limitations resulting from the disability and potential

reasonable accommodations that could overcome those

limitations.’”    Howard v. HMK Holdings, LLC, 988 F.3d 1185, 1193

(9th Cir. 2021)(quoting 29 C.F.R. § 1630.2(o)(3) and citing

Vinson v. Thomas, 288 F.3d 1145, 1154 (9th Cir. 2002)).             “An

employer who fails to engage in the interactive process would

face liability if a reasonable accommodation would have been


26 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 27 of 38



possible.”     Howard, 988 F.3d at 1193 (quotation omitted).

“[L]iability . . . depends on whether a reasonable accommodation

was possible, not merely on the failure to engage in the

interactive process.”     Id. at 1095.     See also Dunlap v. Liberty

Nat. Prods., Inc., 3:12-cv-01635-SI, 2015 WL 1778477, at *13 (D.

Or. Apr. 20, 2015)(applying same analysis to the plaintiff’s

reasonable accommodation claim under Oregon Revised Statutes

§ 659A.112 consistent with any similar provisions of the ADA).

             Oregon Administrative Rule 839-006-0206(6) provides:

                  A meaningful interactive process is a mandatory
                  step in the reasonable accommodation of a
                  qualified employee or applicant with a disability.
                  Failure of an employer to engage in a meaningful
                  interactive process with a qualified employee or
                  applicant with a disability who has requested
                  reasonable accommodation or has otherwise
                  disclosed to the employer a disability that may
                  require reasonable accommodation is a failure to
                  reasonably accommodate in violation of ORS
                  659A.112(2)(e).

Oregon Administrative Rule 839-006-0206(5), however, limits the

remedies that may be awarded against an employer that fails to

engage in the interactive process when a reasonable accommodation

would not have been possible:

                  The commissioner [of the Oregon Bureau of Labor
                  and Industries] may order the respondent to
                  eliminate the effects of any unlawful practice
                  found and may require respondent to:

                  (a) Perform a designated act or series of acts
                  that are calculated to carry out the policy of
                  these rules in order to eliminate the effects of
                  an unlawful practice and to protect the rights of
                  those affected;

27 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21    Page 28 of 38



                (b) Take action and submit reports to the
                commissioner on the manner of compliance with the
                terms and conditions specified in the
                commissioner's order or agreement;

                (c) Refrain from any action prohibited by the
                order or agreement that would jeopardize the
                rights of the individuals or groups named in the
                complaint or would frustrate the purpose and the
                policy of these rules and relevant statutes.

     B.   Communications with Nikki Stephens

          Plaintiff asserts Defendant did not engage in the

interactive process as required because “[a]fter Plaintiff went

out on leave, Defendant kept all of its considerations to itself

and did not once discuss with Plaintiff whether he would be able

to return to work at a time that would meet Defendant’s needs.”

Pl.’s Mot. for Partial Summary Judgment at 11.              Specifically,

Plaintiff notes Defendant spoke only to Nikki Stephens about

Plaintiff’s leave after the April 24, 2019, conversation between

Plaintiff, Nikki Stephens, and Hilenski.         To satisfy the

interactive-process requirement, Plaintiff contends Defendant was

required to speak to him personally.

          Defendant, however, notes Plaintiff conceded at

deposition that Plaintiff told Hilenski during the April 24,

2019, conversation that he “gave [Hilenski] permission to . . .

talk to Nikki [Stephens] about anything that they needed to talk

about” regarding his leave.      Kunkel Decl., Ex. 1 at 7.           Plaintiff

testified Nikki Stephens “effectively . . . had authority to act

on [his] behalf” and that Plaintiff “underst[ood] that [Hilenski]

28 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 29 of 38



understood” Nikki Stephens had the authority to act on

Plaintiff’s behalf.    Id.    In addition, Nikki Stephens testified

about the time Plaintiff was on leave as follows:

          Q.    And during that time you were the company's
                primary contact with Mr. Stephens; is that
                correct?

          A.    Yes. And by primary . . . contact, only because
                we were using my email, which is on my home
                computer.

                                       * * *

          Q.    Did Mr. Stephens ever use your email to coordinate
                with the company?

          A.    I am sure he did.

                                       * * *

          Q.    Do you know whether he did?

          A.    Not a hundred percent certain, no.

          Q.    And you did as well, right?

          A.    From my email address, yes.

          Q.    When you coordinated with the company using your
                email address, would you say that you were
                . . . speaking on behalf of [Mr. Stephens]?

          A.    No, I would say I was speaking with him. Because
                in 99 percent of the time that . . . we were
                corresponding with the company, it was something
                that he and I discussed, and we just responded
                from my email address.

          Q.    Okay. You said 99 percent.         What about the other
                one percent?

          A.    I did things like check in with [Hilenski] to
                ensure that she had received paperwork that she
                had requested, or I had reached out to a doctor to
                make sure that they did whatever they needed to

29 - OPINION AND ORDER
       Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 30 of 38



                  do.

                                         * * *

            Q.    Do you think that you understood the paperwork
                  process better than [Mr. Stephens] did?

            A.    I . . . can't say whether I did or whether I
                  didn't, I can just say that he was of the opinion
                  that I did.

            Q.    Okay. And why was [Mr. Stephens] of the opinion
                  that you understood the process better than him?

            A.    I do not know.     I didn't even ask him.

            Q.    Are you involved at all with . . . administering
                  leaves as part of your job?

            A.    I am involved in human resources and -- but not on
                  my own, I use the help of an employment attorney.

            Q.    So you're familiar with general HR processes?

            A.    General as it pertains to my company's situation,
                  yes.

            Q.    Does that include leaves of absence?

            A.    It could.

            Q.    Could it also include reasonable accommodations
                  under the Americans with Disabilities Act?

            A.    It could.

Kunkel Decl., Ex. 2 at 3.        Hilenski testified in her Declaration

that she understood from Plaintiff’s statements during the

April 24, 2019, conversation that Nikki Stephens “had authority

to act on Plaintiff’s behalf when it came to any issue related to

his medical condition or leave of absence.”            Hilenski Decl. at

¶ 2.   In addition, Hilenski stated she “communicated numerous


30 - OPINION AND ORDER
     Case 3:20-cv-00673-BR    Document 49   Filed 07/27/21   Page 31 of 38



times with Ms. Stephens through email or over the phone about

Plaintiff’s medical condition and his leave of absence. . . .

I tried to call Plaintiff directly a couple of times, but he did

not answer or return my calls.”       Declaration of Donna Hilenski

at ¶ 4.   Davies testifies in her Declaration that “[d]uring

[Plaintiff’s] leave, to my knowledge, he did not communicate

directly with anyone at the Company about his leave. . . .                   I

heard from him directly early on during his leave when we

discussed how to forward his work emails to me, but I did not

hear from him after that.”       Davies Decl. at ¶ 4.

           Plaintiff does not dispute Defendant had several

conversations with Nikki Stephens about both Plaintiff’s initial

leave and about his July 2019 request for additional leave.

Plaintiff also does not dispute he gave Defendant “permission to

speak with Plaintiff’s wife regarding his leave.”              Pl.’s Mot. for

Partial Summary Judgment at 11.       Moreover, Plaintiff does not

cite any authority for his assertion that an employer fails to

engage in the interactive process when it interacts with an agent

of the employee rather than the employee himself, particularly

when the employee does not respond to the employer’s attempts at

communication.   In fact, courts have found employers did not fail

to engage in the interactive process when the employer spoke only

to an employee’s wife.       See, e.g., LeBarron v. Interstate Grp.,

LLC, No. 219CV1739JCMDJA, 2021 WL 1177792, at *5 (D. Nev.


31 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 32 of 38



Mar. 26, 2021)(employer communicated exclusively with the

plaintiff’s wife about the plaintiff’s need for a leave of

absence and the date when the plaintiff expected to return to

work).

          The Court, therefore, concludes Defendant has

established on this record that Nikki Stephens was authorized to

act for Plaintiff with respect to communicating with Defendant

about Plaintiff’s medical condition, requested accommodation, and

his leaves of absence and that Defendant understood Nikki

Stephens was authorized to act in that capacity.            Accordingly,

the Court also concludes Plaintiff has not established a genuine

dispute of material fact exists as to Defendant’s failure to

engage in the interactive process because Defendant spoke to

Nikki Stephens rather than to Plaintiff.

     C.   Continued Interactions

          Plaintiff asserts Defendant also failed to engage in

the interactive process when it failed to discuss with Plaintiff

“Defendant’s need for [Plaintiff] to return to work sooner than

September, whether there might be a middle ground for

accommodating Plaintiff’s request for accommodation, or any other

issue with Plaintiff’s request.”      Pl.’s Opp’n to Defendant’s Mot.

for Summary Judgment.    The record, however, reflects Hilenski

called and spoke to Nikki Stephens on the telephone after

Hilenski received Plaintiff’s July 9, 2019, request for


32 - OPINION AND ORDER
        Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 33 of 38



additional leave through September 2, 2019.             Although the exact

substance of the conversation is disputed, Plaintiff does not

dispute that neither Nikki Stephens nor Plaintiff requested any

accommodation other than a continued leave of absence to

September 2, 2019, which Defendant has shown would have been an

undue hardship.      In addition, the Court has already concluded

Defendant has established it was reasonable for it to speak to

Nikki Stephens in her capacity as Plaintiff’s agent.                Finally,

the record does not contain any evidence from which this Court

could infer there was some other accommodation that would have

permitted Plaintiff to do his job nor is there any indication

that Plaintiff could have returned to work before September 2,

2019.    In fact, Plaintiff testified at deposition that he did not

believe he could have returned to his job until “shortly after

[his] last procedure in November 2019.”            Kunkel Decl., Ex. 1

at 5.    Thus, Defendant has established on this record that a

reasonable accommodation was not “possible.”

             The Court, therefore, also concludes Defendant has

established it engaged in the interactive process to the extent

possible and any further interaction would have been futile in

light of the fact that there was not a possible reasonable

accommodation.      See Shepherd v. Kohl's Dep't Stores, Inc.,

No. 114CV01901DADBAM, 2016 WL 4126705, at *5 (E.D. Cal. Aug. 2,

2016)(“To the extent the only remedy sought by plaintiff from the


33 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 34 of 38



interactive process was one this court cannot force defendant to

accept[,] . . . this claim must fail.        It would be futile to

compel a process seeking only a result the employer could not be

made to accept.”).    See also Swonke v. Sprint, Inc., 327 F. Supp.

2d 1128, 1137 (N.D. Cal. 2004)(“The Court cannot impose upon the

employer an obligation to engage in a process that was guaranteed

to be futile.”).

          Accordingly, the Court grants Defendant’s Motion for

Summary Judgment as to Plaintiff’s claim for failure to engage in

the interactive process and denies Plaintiff’s Motion for Partial

Summary Judgment on that claim.

III. Plaintiff’s Claim for Disability Discrimination in Violation
     of Oregon Revised Statutes § 659A.112.

     Plaintiff moves for summary judgment in his favor on his

claim for disability discrimination in violation of Oregon

Revised Statutes § 659A.112, and Defendant moves for summary

judgment in its favor on this claim.

     A.   The Law

          Oregon Revised Statutes § 659A.112(1) provides:               “It is

an unlawful employment practice for any employer to . . .

discharge [an individual] from employment . . . on the basis of

disability.”   Generally when “analyzing claims of . . .

employment discrimination in violation of either state or federal

law, federal courts apply the burden-shifting analysis set out in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973).”

34 - OPINION AND ORDER
     Case 3:20-cv-00673-BR    Document 49   Filed 07/27/21   Page 35 of 38



Wilson, No. 3:14-CV- 01091-JE, 2015 WL 4366218, at *10 (citing

Snead, 237 F.3d at 1092).       When, however, “the plaintiff's

disability was clearly a factor in the adverse action taken by

the employer, the central issue becomes whether the employer

failed to reasonably accommodate the plaintiff's disability,” and

the Court should evaluate the plaintiff’s claim “within [the]

‘failure to accommodate’ framework.”         Reza v. IGT, No. 3:06-CV-

00211-BESVPC, 2008 WL 2048357, at *2 (D. Nev. May 12, 2008).

     B.    Failure-to-Accommodate Framework Applies

           Defendant asserts Plaintiff’s disability was not

“clearly a factor” in its decision to terminate Plaintiff, and,

therefore, the Court should apply the McDonnell Douglas

analytical framework to Plaintiff’s claim for disability

discrimination.   Specifically, Defendant asserts the record

reflects Defendant “terminated Plaintiff because [it] could no

longer accommodate his absence, which was causing an undue

hardship - not because of his medical condition.”              The Ninth

Circuit, however, has made clear that “conduct resulting from a

disability is considered to be part of the disability, rather

than a separate basis for termination.”          Humphrey, 239 F.3d at

1139-40.   Plaintiff has presented evidence that his leave of

absence was caused by his disability, and Defendant does not

dispute that evidence.       Thus, the Court concludes Plaintiff has

established his disability was a factor in the adverse action


35 - OPINION AND ORDER
        Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 36 of 38



taken by Defendant.       The Court, therefore, concludes “the central

issue becomes whether [Defendant] failed to reasonably

accommodate [Plaintiff’s] disability.”            Accordingly, the Court

applies the failure-to-accommodate analytical framework to

Plaintiff’s disability-discrimination claim.

             Under the failure-to-accommodate analytical framework a

plaintiff must identify “an accommodation [that] seems reasonable

on its face.”      Barnett, 535 U.S. at 401–02.         See also LeBarron,

2021 WL 1177792, at *4 (“To survive summary judgment, the

employee must identify a facially reasonable accommodation.”)

(citing Dark, 451 F.3d at 1088).         When an “employee has made a

showing of an accommodation that appears reasonable on its face,

the employer must show . . . ‘case-specific circumstances that

demonstrate undue hardship in the particular circumstances.’”

Copenhaver, 2021 WL 40254, at *6 (quoting Barnett, 535 U.S. at

402).    “Undue hardship [requires] . . . a detailed showing that

the proposed accommodation would ‘requir[e] significant

difficulty or expense.’”         Copenhaver, 2021 WL 40254, at *6

(quoting Lovejoy-Wilson, 263 F.3d at 221).

        C.   Analysis

             The Court has already concluded Defendant has

established it would have suffered undue hardship in the form of

lost business, a greater than de minimus impact on Plaintiff’s

coworkers, and increased health problems for Plaintiff’s manager


36 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 37 of 38



if it had granted Plaintiff’s July 2019 request for an additional

leave of absence until September 2, 2019.          The Court, therefore,

concluded Plaintiff has not shown his request for an additional

leave of absence was a reasonable accommodation.            Thus, Plaintiff

has not established he was a qualified individual who could

perform the essential functions of the job with or without

reasonable accommodation.

          Accordingly, the Court denies Plaintiff’s Motion for

Partial Summary Judgment as to his claim for disability

discrimination in violation of Oregon Revised Statutes § 659A.112

and grants Defendant’s Cross-Motion for Summary Judgment on that

claim.



                               CONCLUSION

     For these reasons, the Court DENIES Plaintiff’s Motion (#35)

for Partial Summary Judgment, GRANTS Defendant’s Cross-Motion

(#39) for Summary Judgment, and DISMISSES this matter with




37 - OPINION AND ORDER
     Case 3:20-cv-00673-BR   Document 49   Filed 07/27/21   Page 38 of 38



prejudice.

     IT IS SO ORDERED.

     DATED this 27th day of July, 2021.



                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




38 - OPINION AND ORDER
